Citation Nr: 9930030	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1978 to August 
1979.

In a March 1981 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Los Angeles, California (the 
RO), service connection was granted for chronic sinusitis and 
a disability rating of 10 percent was assigned.

This appeal arose from a January 1995 RO rating decision 
which denied the veteran's claim of entitlement to an 
increased disability rating for sinusitis.

In his August 1995 substantive appeal (VA Form 9), the 
veteran requested the opportunity to present testimony before 
a member of the Board at a personal hearing at the RO.  In 
July 1996, he withdrew that request. 


FINDING OF FACT

The veteran's service-connected sinusitis symptoms include 
complaints of nasal discharge and difficulty breathing.  
Sinusitis has not been recently demonstrated clinically.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6510 (1996 and 
1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected sinusitis.  With respect to 
this issue, a well grounded claim has been presented.  A 
claim for an increased disability rating is well grounded 
when it has been alleged that there has been an increase in 
the severity of the service-connected disability at issue.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
in this case alleged in March 1995 that his service-connected 
sinus condition had become worse in recent years.


Given the well groundedness of the claim, the Board must 
determine whether VA has met its duty to assist the veteran 
in the development of his claim.  See 38 U.S.C.A. § 5107 
(West 1991).  The Board concludes that all relevant facts 
have been properly developed with respect to the 
service-connected disability at issue and that no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board notes that a thorough VA examination 
of the sinuses was completed in January 1998.  The veteran 
has not indicated that there is additional relevant evidence 
available.

In the interest of clarity, the Board will initially discuss 
the law and VA regulations pertinent to the claim.  The 
factual background of this case will be reviewed.  The Board 
will then analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Rating service-connected disabilities

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Disability evaluations are determined by the application of 
the Schedule, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
Separate diagnostic codes identify the various disabilities.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  With respect to the issue on appeal 
the regulations have been amended since the veteran initiated 
his appeal, and both the new and old rating criteria are 
therefore applicable.

Prior to October 7, 1996, a 50 percent rating for sinusitis 
was assigned for a postoperative status, following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating required frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, with infrequent headaches.  A 
noncompensable rating was assigned where there were X-ray 
manifestations only, symptoms mild or occasional.  38 C.F.R. 
Part 4, Code 6510 (1996).

Words such as "moderate" and "severe" were not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6 (1998).

As of October 7, 1996, sinusitis is rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating will be 
assigned where the sinusitis is detected by X-ray only.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. Part 4, Code 
6510 [effective October 7, 1996 -- see 61 Fed. Reg. 46720- 
46731 (Sept. 5, 1996)].



Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  

Factual background

The Board is required to take the veteran's entire medical 
history into consideration when evaluating the severity of a 
service- connected disability.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  It should 
be noted, however, that where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. §§ 4.1, 4.2 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service medical records include several reports 
of sinus drainage and an assessment of sinusitis.  Sinus 
films in June 1979 were within normal limits.  

A VA compensation and pension examination was completed in 
February 1980.  Sinus X-rays revealed mucosal thickening.  
Diagnoses included chronic sinusitis.  As noted in the 
Introduction, service connection was granted for sinusitis by 
the RO in March 1981 and a 10 percent disability rating was 
assigned.

In July 1991, the veteran underwent a uvula and palate 
reconstruction at a VA facility for "what was thought to be 
sleep apnea".  The hospitalization lasted from July 1991 to 
December 1992.  Discharge diagnoses included possible sleep 
apnea and chronic allergic rhinitis; sinusitis was not 
mentioned.

In an April 1993 evaluation, H.C. pronounced the veteran to 
be severely disabled due to a number of physical and mental 
problems, including sleep apnea and history of asthma.  
Sinusitis was not mentioned.

A VA sinus examination was completed in April 1994.  The 
veteran complained of constant congestion.  Diagnoses 
included allergic rhinitis, deviated septum and sleep apnea.  
Sinusitis was not mentioned.

In October 1994, the veteran requested an increased 
disability rating for his service-connected sinusitis.  In a 
January 1995 RO rating decision, the previously assigned 
10 percent disability rating was confirmed and continued.

In March 1995 and again in May 1995, the veteran furnished 
copies of prescriptions and other information related to 
medication he was taking.  No physicians' statements 
accompanied this information.

A VA compensation and pension examination was completed in 
January 1998.  The veteran complained of difficulty breathing 
and nasal discharge.  Physical examination of the nose was 
essentially normal.  Sinus X-rays were normal.  Final 
diagnosis was normal sinuses on X-ray examination.

The most recent clinical entries indicate that in March 1998 
the veteran walked into a VA clinic, indicating that he had 
not had any medication in two months because "he was working 
and couldn't get off".  In April 1998, the veteran failed to 
keep his scheduled appointment for medications.

Analysis

After having carefully reviewed the evidence, the Board 
concludes that under both the old rating and the new 
schedular criteria, symptomatology of sinusitis consistent 
with no more than a 10 percent disability rating has been 
shown.  In essence, the recent evidence indicates that, 
although the veteran has complained of difficulty breathing 
and nasal discharge, there has been no clinical evidence of 
sinusitis, to include no X-ray evidence.  The veteran has not 
complained of headaches or incapacitating attacks.  

Under the former rating criteria, no more than moderate 
sinusitis, at most, has been shown, as is evidenced by the 
veteran's reports of nasal discharge and difficulty 
breathing.  The is no evidence of frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence, or any other 
symptomatology consistent with a higher disability rating.  

Under the current schedular criteria, there is no recent 
evidence reflecting incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment and there is no 
evidence of any other symptomatology consistent with a 
disability rating in excess of 10 percent.  

The Board notes that the veteran has in the past submitted 
records of medication prescriptions and information 
concerning prescribed medication, which he claims is evidence 
concerning the severity of his sinusitis.  The Board places 
little weight of probative value of this information, as 
there is no indication the relationship, if any between these 
lists and the level of disability caused by the veteran's 
sinusitis.  To the extent that the veteran is attempting to 
render a medical opinion as to the severity of his disability 
based upon his prescribed medications, the record does not 
show that the veteran possesses the requisite knowledge, 
skill, experience, training, or education to qualify as a 
medical expert in order for such statements to be considered 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  As noted above, the Board places much 
greater weight on the recent medical evidence, which is 
essentially negative with respect to sinusitis.  The Board 
observes in passing that recent VA clinical reports, in March 
and April 1998, suggest that the veteran is noncompliant with 
his medication in any event.

In summary, for the reasons and bases discussed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for sinusitis.  An increased disability 
rating is accordingly denied.


ORDER

A disability rating in excess of 10 percent for sinusitis is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

